70 So. 3d 611 (2011)
Melvin E. NANCE, Appellant,
v.
John RUTHERFORD, Duval County Sheriff's Department, Appellee.
No. 1D10-1869.
District Court of Appeal of Florida, First District.
March 14, 2011.
Rehearing Denied April 26, 2011.
Melvin E. Nance, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See In re Forfeiture of 1987 Ford Escort GL 2 Dr. Hatchback, VIN 2FAPP2192HB164806, 624 So. 2d 385, 385 (Fla. 2d DCA 1993) (forfeiture action under Florida Contraband Forfeiture Act viable even though vehicle owner was never prosecuted for possession of crack cocaine found in the vehicle).
VAN NORTWICK, THOMAS, and MARSTILLER, JJ., concur.